FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 11, 2022

                                       No. 04-22-00598-CR

                       EX PARTE Jesus Alfredo GARCIA CASTILLO,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10574CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER
        On September 7, 2022, appellant Jesus Alfredo Garcia Castillo filed a notice of appeal
stating his intent to appeal an order denying his pretrial application for writ of habeas corpus. In
his notice of appeal, appellant indicates the trial court signed the order on August 17, 2022. On
September 28, 2022, the Kinney County District Clerk filed the clerk’s record, but the clerk’s
record did not include the August 17, 2022 order referenced in the notice of appeal or a copy of
the trial court’s certification of the defendant’s right to appeal as required by Rule 25.2 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 25.2 (requiring trial court's
certification of defendant's right of appeal “each time it enters a judgment of guilt or other
appealable order”); see also Ex parte Tarango, 116 S.W.3d 201, 203 (Tex. App.—El Paso 2003,
no pet.) (explaining that “order denying habeas corpus relief is an appealable order within the
meaning of Rule 25.2(a)(2)”). On October 6, 2022, the district clerk filed a notification of late
record requesting additional time to file a supplemental clerk’s record with a copy of the trial
court certificate.
         After consideration, we grant the extension and order the Kinney County District Clerk
to file a supplemental clerk’s record containing all items required to be contained in the clerk's
record, including all orders signed on August 17, 2022 and a copy of the trial court’s certification
of the defendant’s right to appeal, by October 31, 2022. See TEX. R. APP. P. 34.5(c)(1)
(authorizing appellate court to direct trial court clerk to file supplement containing items omitted
from clerk's record), (2) (providing that where appellate court orders trial court to prepare and
file certification of right to appeal, trial court clerk must “prepare, certify, and file in the
appellate court a supplemental clerk's record”).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court